Citation Nr: 0316932	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-19 366	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a malignant brain 
tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO which denied entitlement to service connection for a 
brain tumor, to include as being due to exposure to 
herbicides (Agent Orange).


REMAND

In December 2000, the Board remanded the claim of service 
connection for a malignant brain tumor for further 
development of the evidence.  Such development included 
obtaining a medical opinion as to the etiology of the 
veteran's malignant brain tumor.  Specifically, the physician 
was asked whether it is at least as likely as not that the 
tumor of the brain was due to any incident in service.  The 
physician, however, did not address the specific question 
posed by the Board.  The physician stated, in essence that he 
was not able to opine that the veteran's brain tumor is more 
likely than not related to any incident of service.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (the Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must also be remanded for compliance 
with the December 2000 Board remand.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The claims file should be sent to T. 
E. Gamsky, M.D., the physician who 
offered the May 2003 VA opinion.  He 
should then be asked to offer an opinion 
as to whether the veteran's brain tumor 
is at least as likely as not due to any 
incident in service.  If Dr. Gamsky is 
not available, the claims file should be 
sent to another VA physician for review 
and to address this medical question.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




